Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28-38 are rejected under 35 U.S.C. 102(b) as being anticipated by JP S45-30245 (‘245), (provided by applicant in related case 12/708845).
In Re claim 28 with reference to Figures 1 and 2 ‘245 discloses an automatic release vacuum device comprising a one-piece body (2) including a vacuum passageway (b) and a venting element (passage through plug 4). ‘245 further discloses a vacuum generating device (10, e, 12) and a piston element (18) movable between a sealing position and a venting position. '245 further discloses when the piston element is in the sealing position and the pressurized air supply is activated to supply pressurized air to the vacuum generating device at least a partial vacuum is generated in the vacuum passageway.
Regarding the limitation of the piston outer extent, the external surface of the piston element of '245 meets this limitation.
In Re claim 29 ‘245 discloses a venturi nozzle (10, e, 12).
In Re claim 30 ‘245 discloses air moving from the vacuum passageway (b) into the venturi nozzle (10).
In Re claim 31 ‘245 discloses a biasing element (21).
In Re claim 32 ‘245 discloses a vacuum cup (1).
In Re claim 33 ‘245 discloses a vacuum cup (1).
In Re claim 34 ‘245 discloses a unitary body (2).
In Re claim 35 ‘245 discloses a diverter passageway (19).
In Re claim 36 ‘245 discloses air moving from the vacuum passageway (b) into the venturi nozzle (10).
In Re claim 37 ‘245 discloses a venting element (passage through plug 4).
In Re claim 38 ‘245 discloses air moving from the vacuum passageway (b) into the venturi nozzle (10), and further discloses a vacuum cup (1).
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. Applicant cites the limitation “the piston element including a desired shape including a perimeter portion, that defines a periphery of the desired shape” as overcoming the ‘245 reference cited above. Mirriam Webster defines periphery to mean “the external boundary or surface of a body. The entire exterior of the piston of the ‘245 reference therefore meets the broadest reasonable interpretation of a perimeter defining a periphery of a desired shape. To illustrate this point, the examiner has included a zoomed in view of the piston of the ‘245 apparatus with emphasis added by the examiner.

    PNG
    media_image1.png
    160
    178
    media_image1.png
    Greyscale

The entire outlined portion on the left of the figure represents the perimeter and the periphery of the piston, a portion of which moves to the left to seal off the vacuum passageway during operation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753